            Case 1:19-cr-00144-AKH Document 220 Filed 05/21/21 Page 1 of 1



SABRINAP. SHROFF                                                                           233 BROADWAY
  A TIORNEY AT LAW                                                                    NEW YORK, NY 10013
                                                                                          Tel: (646) 763-1490
                                                                                     sabrinashroff@gmail.com



      September 25, 2020

      To be filed under seal pursuant to the court's September 23, 2020 Order

      Honorable Alvin K. Hellerstein
      United States District Court
      Southern District of New York
      500 Pearl Street, Room 1050
      New York, New York 10007-1312

      Re: United States v. Orsini Ounitero, 19 Cr. 144 (AKH)

      Hon. Hellerstein:

               Mr. Orsini Quintero does not, at this time, intend to make further objections to the
      government's under seal filings of three letters; (two on September 22 and one on September 23,
      collectively, the "govt. ltrs.") which were provided to us in their entirety. His position is
      informed by the government's representation that these "sealing" issues may well be moot given
      the scheduled presentment of Mr. Marin today in the Southern District of Florida. Gov't Sealed
      Ltr. at 1-2 (Sept. 23, 2020); Telephonic Conf. Tr ("Conf. Tr.") at 18:8-12 (Sept. 23, 2020).
      Litigation about sealing may also be academic as government agents executed a search at Mr.
      Marin ' s aviation company this week, and his arrest was public.

              We continue to object to the delay in Mr. Marin's presentment. Initial presentment should
      be both speedy and public. Nothing about Mr. Marin's COVID-19 test results is an impediment
      to such a telephonic presentments which are now routine. This is especially so given the muddled
      record on Mr. Marin' s medical condition. See, footnote 1 of the government's 9/23/20 letter. The
      government has voiced no other continuing concern or impediment to a public presentment.
      Their prior unspecified and inchoate concerns of safety seem to have dissipated and those
      concerns have not been confirmed by either counsel or the family of the confidential source.

             We ask the Court to ensure that the public docket reflects the filing of the government's
      "sealed" submissions. Mr. Orsini intends to file a half-sheet indicating this sealed letter to the
      Court. We do not believe sealing is required, but accede to the Court's rulings on the issue.

                                            Respectfully submitted,

                                            ls/Sabrina P. Shroff
                                            Counsel for Mr. Orsini Quintero


      cc: Counsel for the government & Mr. Coro Mones
      (Counsel for Mr. Leon may not have received the sealed filings and is not copied here)
